         Case 1:20-cv-00545-RC Document 10-1 Filed 05/12/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
VLADIMIR KARA-MURZA,                         )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )      Civil Action No. 20-0545 (RC)
                                             )
DEPARTMENT OF JUSTICE,                       )
                                             )
       Defendant.                            )
                                             )

                                    [PROPOSED] ORDER

       Upon consideration of Defendant’s Consent Motion to Lift Stay and Set Deadlines, and

the entire record herein, IT IS ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the stay of these proceedings is LIFTED;

       IT IS FURTHER ORDERED that Defendant shall answer or otherwise respond to the

Complaint no later than May 19, 2020; and

       IT IS FURTHER ORDERED the parties shall meet and confer regarding Defendant’s

response to Plaintiff’s FOIA request and file a Joint Status Report no later than May 29, 2020.



       SO ORDERED this _______ day of _________________, 2020.




                                     ____________________________________________
                                             HON. RUDOLPH CONTRERAS
                                           UNITED STATES DISTRICT JUDGE
